              Case 1:20-cv-01807-SAB Document 16 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   VANG CHONG XIONG,                                  Case No. 1:20-cv-01807-SAB

12                  Plaintiff,                          ORDER RE STIPULATION FOR AWARD
                                                        OF ATTORNEY FEES
13          v.
                                                        (ECF No. 15)
14   COMMISSIONER OF SOCIAL SECURITY,

15                  Defendant.

16

17          Vang Chong Xiong (“Plaintiff”) filed the complaint in this action on December 21, 2020.

18 (ECF No. 1.) On June 24, 2021, pursuant to the parties’ stipulation for remand, the Court

19 remanded the action for further proceedings, and entered judgment in favor of Plaintiff. (ECF
20 Nos. 12, 13, 14.) On August 30, 2021, the parties filed a stipulation for the award of attorney

21 fees in the amount of $664.89 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)

22 (“EAJA”). (ECF No. 15.) The award is without prejudice to the rights of counsel to seek

23 attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA. (Id.)

24 ///

25 ///

26 ///
27 ///

28 ///


                                                    1
              Case 1:20-cv-01807-SAB Document 16 Filed 08/31/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

 2 Plaintiff is awarded attorney fees under the EAJA in the amount of $664.89.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     August 31, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
